Upon the appeal of defendant Monaco, this court on July 17, 1961, based on the trial court’s refusal to charge as requested, reversed on the law the judgment convicting him of murder in the second degree and sentencing Mm to serve a term of 20 years to life, and ordered a new trial. This court refrained, however, from passing upon any questions of fact (see People v. Monaco, 14 A D 2d 581). Thereafter upon appeal by the People, the Court of Appeals on July 6, 1962 reversed the order of this court and, pursuant to section 543-b of the Code of Criminal Procedure, remitted the case to us to pass upon the questions of fact (People v, Monaco, 11 N Y 2d 436). The remittitur however, by inadvertence was filed in the trial court and not in this court. Accordingly for the purpose of determining such questions of fact, the defendant’s appeal to this court is ordered on the calendar for further argument at the March Term, commencing March 4, 1963. The parties .are directed to file six additional copies of their respective briefs as originally submitted to this court. If so advised, the parties may also submit an additional brief addressed to the questions of fact involved. The defendant’s additional brief, if submitted, shall be served and filed on or before February 15, 1963. Beldoek, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., ¡concur.